Citation Nr: 1048264	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-08 417	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for 
regular aid and attendance, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from March 1944 to January 1950.  
He died in December 2005, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The appellant testified from the San Antonio, Texas, satellite 
office of the RO at a Board hearing held in January 2010.

In a March 1, 2010, decision, the Board denied service connection 
for the cause of the Veteran's death, denied entitlement to 
Dependency and Indemnity Compensation pursuant to the provisions 
of 38 U.S.C.A. § 1318, and granted entitlement to special monthly 
compensation based on the need for regular aid and attendance for 
accrued benefits purposes.

The Board thereafter moved for reconsideration of that part of 
the March 1, 2010 Board decision awarding special monthly 
compensation based on the need for regular aid and attendance for 
purposes of accrued benefits and, in a September 2010 decision, 
ordered reconsideration of the March 2010 Board decision as to 
the referenced issue.  In consequence, this action by an expanded 
panel of the Board replaces the March 1, 2010 Board decision as 
to the special monthly compensation matter.  See 38 U.S.C.A. 
§ 7103(b) (West 2002).  The March 1, 2010 Board decision remains 
in effect as to the denial of service connection for the cause of 
the Veteran's death, and the denial of benefits pursuant to 
38 U.S.C.A. § 1318.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the time of the Veteran's death, a claim of entitlement to 
special monthly compensation based on the need for regular aid 
and attendance was pending.  In response to the appellant's claim 
for death benefits, in the May 2006 rating action from which this 
appeal originates, the RO denied entitlement to accrued benefits, 
but did not specifically analyze the special monthly compensation 
claim.  The February 2009 statement of the case not only did not 
identify the specific claim for accrued benefits at issue, but 
failed to include any of the pertinent law and regulations 
pertaining either to accrued benefits, or to special monthly 
compensation.  

The November 2009 supplemental statement of the case identified 
the accrued benefits claim as involving special monthly 
compensation, but also failed to include any of the pertinent law 
and regulations pertaining either to accrued benefits, or to 
special monthly compensation.  

Pursuant to 38 C.F.R. § 19.29(b) (2010), a statement of the case 
must contain a summary of the applicable laws and regulations, 
with appropriate citations, and a discussion of how such laws and 
regulations affect the determination.  Where the statement of the 
case is inadequate, a supplemental statement of the case will be 
issued to correct the deficiency.  See 38 C.F.R. § 19.31(b) 
(2010).

Given that neither the statement of the case nor the supplemental 
statement of the case provided the appellant with the applicable 
laws and regulations pertinent to her claim, the Board will 
remand the case in order to ensure that she receives the due 
process to which she is entitled.

The Board additionally notes that, although the appellant in 
March 2006 was provided with notice pursuant to 38 U.S.C.A. 
§ 5103(a) concerning accrued benefits claims in general, she has 
not been provided with notice of the information and evidence 
necessary to substantiate the underlying claim of entitlement to 
special monthly compensation based on the need for regular aid 
and attendance.  On remand, she should be provided with such 
notice.

Accordingly, the issue of entitlement to special monthly 
compensation based on the need for regular aid and attendance, 
for the purpose of accrued benefits, is REMANDED for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should issue the appellant a 
letter which complies with 38 U.S.C.A. 
§ 5103(a), including advising her of the 
information and evidence necessary to 
substantiate a claim for special monthly 
compensation based on the need for regular 
aid and attendance.  

2.  Thereafter, the RO should readjudicate 
the issue of entitlement to special monthly 
compensation based on the need for regular 
aid and attendance, for the purpose of 
accrued benefits.  If the benefit sought on 
appeal is not granted in full the RO should 
issue a supplemental statement of the case, 
which should include the applicable law and 
regulations pertaining to accrued benefits 
claims and special monthly compensation based 
on the need for regular aid and attendance, 
and provide the appellant and her 
representative an opportunity to respond.

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant unless 
she is notified by the RO.  The appellant and her representative 
have the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West,  
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


			
	J. PARKER	MICHAEL A. PAPPAS
	             Acting Veterans Law Judge                           
Acting Veterans Law Judge
            Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

